DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remazani (10,017,325) in view of Cole et al. (10,669,775), substantially as applied on 10/6/21.
	Remazani (10,017,325) disclose(s): 
conveyor system 2
drive roller(s) assembly, figure(s) 8;
drive roller(s) 10;
roller(s) body, 20 figure(s) 5;
shaft from 18 to 19A;
longitudinal axis, phantom line(s) extending from 18, figure(s) 3A;
first end portion 18, 20 ;
second end portion, left 19A, figure(s) 8; 
support structure 14;
support means 60, 63;
drive means 30;
coupling means, figure(s) 5; 
first coupling member(s) comprising a recess 36;
second coupling member(s) comprising a protrusion, 18, figure(s) 5;
attachment portion, face diametrically opposite 64 on opposite rail;
conveyor belt(s) 16;
detachability, slots at 64 denoting fittings for some attachment means;
bearings 62.
So Remazani (10,017,325) disclose(s) a roller(s) shaft protrusion in mating engagement with coupling means recess to provide axially releasable coupling of a drive roller(s).  
Remazani (10,017,325) lack(s) a continuous through shaft.  Cole et al. (10,669,775) teach(es) a continuous through shaft, 32, in a conveyor system drive roller(s) assembly comprising axially releasable coupling member(s).  
	Also, it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of obvious engineering choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart, 90 USPQ 214 (CCPA 1951).
	Additionally, a change in size is generally recognized a being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Further, it has been held that a change in the shape of a prior art device involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Finally, it has generally been recognized that choosing from a finite number of identified, predictable solutions (such as the binary choice of if to make a continuous through shaft or not), with a reasonable expectation of success involves only routine skill in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
	With regard to claim(s) 2, 4 & 10, Remazani (10,017,325) lack(s) a mounting plate & fasteners.  Cole et al. (10,669,775) teach(es) a mounting plate & fasteners, 38 & 36A.  
	Further, it has generally been recognized that choosing from a finite number of identified, predictable solutions (such as the binary choice of if to a mounting plate & fasteners or not), with a reasonable expectation of success involves only routine skill in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
	With regard to claim(s) 8 & 12, any real world member(s) meets language of “configured to be” non-releasably connectable; where any mating connection means is contemplated; as opposed to welding, for example.  
	With regard to claim(s) 15, Remazani (10,017,325) disclose(s) polyurethane as a  belt(s) materials of construction; column(s) 5, last paragraph.  
	It would have been obvious to modify Remazani (10,017,325) to substitute a continuous through shaft & attachment particulars in order to either increase efficiency or accommodate practical considerations as taught by Cole et al. (10,669,775).  


	Conclusion
Regarding applicant’s remarks of 1/26/22, the examiner offers the following response.  
	With regard to page 9, first paragraph, applicant’s claim language recites that the motor is axially releasable; & is/are silent on the support means removal axis.  
	With regard to page 10, second paragraph, several points.  First, applicant’s claim language does not recite a “frame”.  Second, the examiner questions applicant’s expectations in suggesting that Remazani (10,017,325) neither disclose(s) or suggests a removal supports means as defined by applicant’s claim language.  Finally, in the Office Action of 10/6/21, the examiner identified the supports means as 60 & 63; which is a pillow block.  How is that not removable; being modular?  
	With regard to page 11, first paragraph, the examiner did provide a motivation statement in the final obviousness statement.  Also, the examiner provided a plurality of case law further expanding on rational & motivation to combine reference(s), to which the applicant was conspicuously silent on.  
The examiner invites the applicant to telephone upon review of this Office Action.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on ((571) 272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651